El Juez Asociado Señor HutchisoN,
emitió la opinión del tribunal.
 El 13 de octubre de 1926, y en cumplimiento de *103una solicitud para que se expidiera un. auto de injunction archivada conjuntamente con una demanda de tercería, la corte de distrito ordenó que el márshal suspendiera la venta de cierta propiedad que había sido anunciada para el 15 de octubre de ese año, y que se abstuviera de vender la referida propiedad y de realizar acto alguno tendente a privar a las peticionarias de su posesión de la propiedad ínterin se determinara la cuestión de título.
El 7 de marzo, 1927, uno de los demandados en el pro-cedimiento de tercería solicitó que se declarara expirada la orden de injunction preliminar debido a que los peticio-narios dejaron de cumplir con una regla de la corte de dis-trito que lee como sigue:
“Regla 16. Cuando se dicte una orden concediendo un injunction preliminar o interdicto prohibitorio (restraining order) o para el nombramiento de un síndico, en una solicitud ex-parte ante el Juez fuera de estrados, tal orden expirará a los diez días de haber sido dictada a menos que antes de transcurrir dichos diez días, la parte promovente entregue a la parte contraria una copia de los do-cumentos sobre los cuales dicha orden ex-parte fué dictada, junto con una notificación específica que en el tiempo en ella mencionado se hará una solicitud a la Corte, o al Juez fuera de estrados, para la continuación de dicha orden basada la expresada solicitud en los documentos así notificados a la otra parte y entregados al Secreta-rio en el caso. Y la parte contralla tendrá un tiempo razonable, que no excederá de diez días, después que se le haga la notificación, para preparar su oposición a la moción pidiendo la continuación de dicha orden.”
El juez inferior declaró sin lugar esta moción por la teoría ele. que la regla 16 adoptada en 1904 había sido mo-dificada por “Una ley para definir los ‘injunctions,’ para determinar cuándo pueden librarse,” etc., aprobada con fe-cha 8 de marzo de 1906.
Las secciones 5 y 10 de esa ley en lo pertinente leen como sigue:
“Sección 5. Podrá otorgarse un injunction en cualquier tiempo antes de haberse dictado sentencia, mediante petición o declaración *104juradas, siempre que aquélla o ésta, en su respectivo caso, demos-traren satisfactoriamente que existen motivos suficientes para conce-derlo. Una copia de la petición o de la declaración juradas en cuya virtud se concediere el injunction, deberá presentarse junto con éste al requerido, si no se hubiere hecho antes. Ningún injunction otor-gado con anterioridad al juicio, continuará en vigor por más de doce meses después de presentada la contestación.”
“Sección 10. Si se concediere un injunction sin haber mediado notificación a la persona requerida, podrá ésta, previo oportuno aviso a la otra parte, pedir que se revoque o modifique al juez que lo hubiere concedido, o al tribunal en que se hubiere incoado la ac-ción. . .”
Estas dos disposiciones prevén y presuponen la notifica-ción de “una copia de la petición o de la declaración ju-rada en cuya virtud se concediera el injunction ...” junto con el auto, a menos que no se hubiera hecho previamente, y hasta este límite, para los fines de esta opinión, puede admitirse, sin que lo resolvamos, que la regla 16 ha sido reemplazada por el estatuto. No hay incompatibilidad en-tre la regla de que un injunction preliminar o un interdicto expirarán dentro de los diez días de haber sido expedidos sin ser notificados a la parte contraria, a menos que se ra-dique una moción para que los mismos continúen en vigor o de que exista una disposición estatutoria de que de nin-gún modo continuará en vigor tal orden por más de doce meses después de la radicación de una contestación. Ni necesariamente hay incongruencia alguna entre tal regla y la disposición estatutoria al efecto de que en todos los ca-sos en que se ha expedido un injunction sin notificación a la parte contraria, un demandado puede solicitar de la corte que lo modifique o lo anule. Como cuestión de hecho, la sección 13 de la ley en vigor al tiempo de la adopción de la regla invocada por el apelante, es substancialmente idéntica a la sección 10 de la ley de 1906 en lo concerniente al punto que está ahora bajo nuestra consideración.
En el presente caso se admite que no se notificó al de-*105mandado Hernandez Mena bien al tiempo en que se expi-dió el auto o antes, o durante los cuatro meses que trans-currieron entre la feolia de la orden y la radicación de la moción que dió lugar a la resolución que estamos abora considerando.
Las revocaciones implícitas no son favorecidas por la ley y no estamos preparados para decir que la regla 16 ba sido modificada o reemplazada al extremo de que no pueda ser invocada por un demandado que jamás ba sido notifi-cado con copia de la petición o con los documentos en que se basó la solicitud para un injunction preliminar.

Debe revocarse la resolución apelada.